Citation Nr: 0605770	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-30 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disease.

2.  Entitlement to service connection for substance abuse.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for a psychiatric 
condition; service connection for a substance 
abuse/addiction; and entitlement to a non-service connected 
permanent and total evaluation.


FINDINGS OF FACT

1.  The competent and most probative evidence of record does 
not show a psychiatric disease related to service.

2.  The veteran's substance abuse is due to his own willful 
misconduct.

3.  The veteran has a total combined rating of 10 percent for 
all non-service connected disabilities.

4.  The veteran is in his early 50's, and has worked in 
various odd jobs throughout his post-service years.

5.  The medical evidence of record does not show the veteran 
is precluded from securing and following some form of 
substantially gainful employment, as a result of disability.






CONCLUSIONS OF LAW

1.  A psychiatric disease was not incurred in or aggravated 
by active service, nor may its incurrence or aggravation 
therein be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2005).

2.  The claim for service connection for substance abuse is 
barred by law. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.301 (2005).

3.  The criteria for a permanent and total disability rating 
for pension purposes have not been met. 38 U.S.C.A. §§ 1155, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 4.2, 4.3, 4.7, 
4.16, 4.17, 4.25 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
February 2003 rating decision, October 2003 statement of the 
case (SOC), and December 2004 supplemental statement of the 
case (SSOC) that discussed the pertinent evidence, and the 
laws and regulations related to service connection claims for 
a psychiatric disease and substance abuse, as well as 
entitlement to non-service connected pension benefits.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claims.

In addition, in a May 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his service 
connection claims for a psychiatric condition and substance 
abuse, and offered to assist him in obtaining any relevant 
evidence, and requested that he submit any evidence in his 
possession.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the May 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the May 2002 
letter, in this regard.

The RO also provided the veteran with an April 2005 letter, 
which RO notified the veteran of the evidence needed to 
substantiate his claim for entitlement to non-service 
connection pension benefits, and offered to assist him in 
obtaining any relevant evidence, and requested that he submit 
any evidence in his possession.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).
 
Unfortunately, the April 2005 letter subsequently was 
returned to VA as undeliverable.  The record shows that the 
veteran's residency has changed several times throughout this 
appeal and that he apparently neglected to notify VA of his 
most recent change of address.  The RO made numerous attempts 
from April 2005 to October 2005 to obtain the veteran's 
current address, including contacting VA medical centers, the 
Social Security Administration, the California Department of 
Corrections, the veteran's mother, and the veteran's service 
representative.  The RO also used previous addresses and 
phone numbers that previously had been provided by the 
veteran.  None of these efforts proved successful.  The 
claimant has the responsibility to keep VA advised of his 
whereabouts in order to facilitate the development of his 
claim.  Moreover, if he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
RO mailed the April 2005 letter to the last known address.  
There is no indication in the record of any alternate 
addresses, other than the additional address that VA 
unsuccessfully used to locate the veteran. Until the veteran 
informs VA of his current address, there is no reasonable 
possibility that any further meaningful action can be taken 
by the RO which would assist the veteran in substantiating 
the claims.  

 In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letters dated in May 2002 
and April 2005 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the February 2003 rating decision, the RO 
denied the veteran's claim for entitlement to non-service 
connected pension benefits.  In April 2005, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
April 2005 was not given prior to the first AOJ adjudication 
of the claim, the subsequent VA letter corrected any 
procedural errors.  The notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, a February 2002 VA medical record, and private 
medical records dated in July 2002 and September 2003.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in January 2003 and 
February 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims; were 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
of service connection and non-service connected pension 
benefits is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301 (a).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct. 38 C.F.R. § 3.301(c)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






I.  Service connection for chronic psychiatric disease

Initially, there is some medical evidence of a current 
psychiatric disorder.  

A September 2003 private social worker statement shows a 
diagnosis of depressive disorder, not otherwise specified.  
On the other hand, two VA examinations dated in January 2003 
and February 2004 show no findings of a current psychiatric 
disorder.

The next issue is whether there is evidence of any in-service 
incurrence of a psychiatric disease.  

In-service psychological evaluations in May 1971 and November 
1972 showed no psychiatric disqualifying defects and that he 
was not psychotic.  A January 1973 medical record shows a 
diagnosis of adjustment reaction of adolescence with passive-
aggressive personality traits and masked moderate depression 
(situational).  Psychological testing revealed no evidence of 
underlying thought disorder, mental illness, or organic 
disease.  

As the evidence shows some findings of a current depressive 
disorder and an in-service diagnosis of masked, moderate 
depression (situational), the determinative issue becomes 
whether there is any probative evidence relating the two. 

A September 2003 statement from a private social worker 
indicates that the veteran had been attending weekly therapy 
sessions from October 2001 to September 2002 and had been 
receiving bi-weekly therapy sessions from October 2002 to 
present.  The diagnosis was depressive disorder, not 
otherwise specified.  The social worker concluded that the 
onset of the veteran's depression was due to military 
service.

A February 2004 VA psychiatrist noted a review of the claims 
file, including the 1973 psychiatric examination, which 
showed some personality disorder features and no psychiatric 
illness.  The veteran indicated that since discontinuing 
drugs and alcohol, he had some problems with depression and 
that there were days he did not feel like getting out and 
dealing with the world.  He did not endorse vegetative 
symptoms of depression and took no medications regularly, 
except for allergy medication.  The psychiatrist found no 
psychotic symptoms or significant anxiety symptoms.  When the 
veteran began the interview, he appeared to be somewhat 
depressed, but became more relaxed and animated.  The 
diagnoses included mild stress and mild adjustment disorder 
with depressed mood, which the psychiatrist found was 
probably related to discontinuing stimulant abuse.  The 
psychiatrist found no independent significant psychiatric 
illness that was related in any fashion to in-service events.  
These are the only two medical opinions addressing the 
etiology of any psychiatric disorder.

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  The February 2004 VA 
examination report is of greatest probative value in light of 
the psychiatrist having reviewed the evidence, discussed the 
evidence and examined the veteran.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).  The September 2003 social worker's 
opinion is not probative, as she did not indicate a review of 
the claims file, nor did she provide any basis for her 
opinion.

Moreover, the veteran is not entitled to service connection 
on a presumptive basis, as he was not diagnosed with any 
psychoses within one year after service.  See  38 C.F.R. §§ 
3.307, 3.309. 

Although the veteran has argued that he currently has a 
psychiatric disease related to his service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the most probative medical evidence of 
record, which shows that there is no relation between any 
current psychiatric disorder and service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In sum, the claim of service connection for a psychiatric 
disease is denied.  38 C.F.R. §§ 3.303.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine; however, as the evidence is not equibalanced, in 
this regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Service connection for substance abuse

The veteran filed a service connection claim for substance 
abuse in January 2002, to include as due to his psychiatric 
disease.

The service medical records show a January 1973 diagnosis of 
improper use of drugs, heroine, and note that the veteran was 
attempting to get discharged through the drug program.  He 
also had a history of marijuana use at age 16.

After service, the veteran continued to have a chronic 
history of drug and alcohol abuse.  A February 2002 VA 
medical record notes the veteran started using heroine in 
1972, cocaine in 1975, meta-amphetamine in 1984, and used 
marijuana from 1972 to 1984.  He also abused alcohol from 
1972 to 1984.  It was noted that he quit all substance abuse 
completely when he went to jail from May 2000 to November 
2001 for possession of drugs.  A July 2002 letter from the 
Veteran's Rehabilitation Center notes that the veteran had 
been a resident of the program since November 2001, and was 
participating in phase three of their three-phase program.  
It was noted that he had maintained his sobriety and followed 
all the requirements of the demanding program.

On a January 2003 VA examination, the veteran stated his 
problems with drug addiction started when he was in the Air 
Force.  He recalled that he started using heroin, initially 
snorting it and eventually using needles.  He further noted 
that he used heroin for 31 years and crystal methamphetamine 
for the past 16 years.  He also had a history of drinking 
heavily.  It was noted on a separate January 2003 medical 
record that he started drinking alcohol at age 14.  A 
September 2003 private social worker stated that the 
veteran's military service lead to his 31 years of drug 
abuse.

VA regulations provide that the veteran's claim fails.  As 
noted, direct service connection for disability that is a 
result of the claimant's own use of drugs is precluded for 
purposes of all VA benefits.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.301(a).  The evidence of record clearly 
demonstrates a history of drug abuse, which the veteran has 
reported began in service.  There also is some evidence of 
drug and alcohol use prior to service. 

Additionally, the veteran is not entitled to service 
connection for substance abuse on a secondary basis, as he is 
not service-connected for any disabilities.  See 38 C.F.R. 
§ 3.310(a); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

In sum, the claim of service connection for drug abuse is 
denied.  38 C.F.R. §§ 3.301, 3.303.  In making this decision, 
the Board has considered the benefit-of-the-doubt-doctrine; 
however, as the evidence is not equibalanced, in this regard, 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Permanent and total disability rating for pension purposes

The veteran filed a claim for non-service connected pension 
benefits in January 2002, stating that he has had numerous 
jobs only to lose them, due to his inability to perform 
adequately.  

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. section 1521(j) and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  See 38 U.S.C.A. § 1521.

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent shall be rated as permanently and totally 
disabled.  For the purpose of pension, the permanence of the 
percentage requirements of 38 C.F.R. § 4.16 is a requisite.  
When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure or follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.

The percentage requirements of 38 C.F.R. § 4.16 are as 
follows: if there is only one disability, this disability 
shall be ratable at 60 percent or more; if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16(a).

Disability evaluations are determined by the application of 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  In evaluating the 
veteran's disabilities, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
disability present.  38 C.F.R. § 4.2.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disability(ies), age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(2).

The record shows that the veteran served more than 90 days 
during the Vietnam war; however, he does not have any 
service-connected disabilities.  As such, the veteran meets 
the eligibility requirement based on his service, but does 
not meet the disability requirements based on percentage 
standards of the rating schedule, solely for service-
connected disabilities.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 4.16.  Thus, it must be determined if he meets the 
standards with nonservice-connected disabilities and/or if he 
is unemployable by reason of his disabilities, age, 
occupational background and other related factors.

Based on the medical record, the veteran's non-service 
connected disabilities include left shoulder strain, 
bilateral pterygium, urticaria, and a mental health 
condition.  

The left shoulder strain is rated as 0 percent disabling 
under 38 C.F.R. § 4.71a, DC 5201.  A January 2003 VA 
examination report shows the veteran reported he was doing 
push-ups recently and heard a pop in his left shoulder.  He 
indicated that the pain had improved and denied any 
functional impairment from the left shoulder.  Physical 
examination revealed normal range of motion of the shoulder 
on active and passive range of motion.  Both internal and 
external rotation had no instability or crepitus.  The 
diagnosis was left shoulder strain.  As there are no findings 
of limitation of motion of the left shoulder, arthritis, or 
any functional impairment, a compensable rating is not 
warranted for the left shoulder strain.

Bilateral pterygium also is rated as 0 percent disabling 
under 38 C.F.R. § 4.84a, DC 6034.  Under DC 6034, pterygium 
is rated as loss of vision, if any.  A February 2002 VA 
medical record shows the veteran wore non-prescription 
glasses for reading for past two years, and indicated that 
his last eye examination was in 1997, while in prison and was 
within normal limits.  He denied any eye pain or double 
vision.  A January 2003 VA examination report shows bilateral 
ptergium.  Extraocular movements were intact.  Pupils were 
equal, round, and reactive to light.    The medical evidence 
does not show the veteran is entitled to a compensable rating 
under DC 6034 for any loss of vision.  While the veteran 
indicated that he wore reading glasses for the past two 
years, he also stated that his last eye examination was 
within normal limits.  

Urticaria is rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, DC 7825.  A January 2002 VA records shows an 
assessment of allergic urticaria, with slight redness, and no 
swelling or lesions.  A February 2002 VA medical record notes 
that the veteran claimed the rash looked like hives with 
severe itching and that it went away with Benadryl.  A 
January 2003 VA examination report shows a history of 
recurring skin rash since 1970, which might occur 
sporadically in different areas of the body, including the 
feet, hands, and sometimes, generalized.  The symptoms were 
pruritus and a rash.  Without medication, the symptoms lasted 
for two to three hours; and with Benadryl, they lasted about 
30 minutes.  The examiner found that the veteran did not have 
any functional impairment from this condition.  Physical 
examination revealed no urticaria and no rash.  The diagnosis 
was idiopathic urticaria, intermittent, no functional 
impairment.  The veteran is not entitled to the next 30 
percent rating under DC 7825, as there are no findings that 
the veteran's skin condition requires intermittent systemic 
immunosuppressive therapy for control.

The veteran's mental health condition is rated as 0 percent 
disabling under 38 C.F.R. § 4.130, DC's 9499-9413.  A January 
2003 VA examination shows no impairment of thought processes 
or communication; delusions; hallucinations; inappropriate 
behavior; or suicidal or homicidal thoughts.  He maintained 
an ability to maintain his personal hygiene and was alert and 
fully oriented.  There was no memory loss or impairment, and 
no obsessive or ritualistic behavior.  The veteran's rate and 
flow of speech was normal; there was no evidence of panic 
attacks, depression, depressed mood, or anxiety.  He had 
normal impulse control and sleep.  His GAF score was 72.  A 
September 2003 private social worker notes a finding of 
depressive disorder, not otherwise specified; and a GAF score 
of 68.  A February 2004 VA examination report shows a 
diagnosis of mild adjustment disorder with depressed mood, 
mild stress, and a GAF score of 70 over the past year.  The 
veteran was not under any psychiatric treatment.  The 
psychiatrist stated that there appeared to be no significant 
diagnosis beyond that of a history of alcohol dependence and 
polysubstance abuse and that the above medical condition 
should not affect his ability to obtain and retain 
employment.  Based on these findings, a compensable rating 
for a mental disorder is not warranted under DC's 9499-9413, 
as the evidence does not show occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  His GAF scores note 
some occupational difficulty, but this still does not show 
enough impairment for a higher psychiatric rating.

Accordingly, the total combined rating for the veteran's non-
service connected disabilities is 10 percent.  Thus, a total 
disability evaluation is not warranted under 38 C.F.R. 
§ 4.16(a). 

Additionally, the remaining medical evidence of record does 
not indicate that the veteran is unable to secure and follow 
a substantially gainful occupation by reason of his 
disabilities.  A February 2002 VA medical record shows the 
veteran last worked as telemarketer in May 2000 before he 
went to jail from May 2000 to November 2001.  He then was a 
resident at an alcohol and drug treatment program starting in 
November 2001.  A January 2003 VA medical record shows the 
veteran was working full-time cleaning carpets.  The examiner 
found his medical conditions did not affect his ability to 
obtain and retain employment.  A later January 2003 VA 
medical record shows the veteran had held the job as a carpet 
cleaner since April 2002.  The examiner found that the 
veteran's idiopathic urticaria and left shoulder strain did 
not affect his ability to obtain and retain employment.  A 
February 2004 VA examination report shows the veteran 
indicated working various odd jobs over the years and 
described his present means of support as working "here and 
there."  Even though, as noted, his GAF scores range from 68 
to 72, which indicate some occupational impairment, VA 
physicians have found that as a whole, the veteran's 
disabilities do not prevent him from obtaining and retaining 
employment. 

Last, a permanent and total disability rating for pension 
purposes may not be assigned on an extra-schedular basis.  
The Board notes that the veteran is still in his early 50's; 
and there is nothing in his occupational background or other 
related factors, which would warrant such an extra-schedular 
rating.  See 38 C.F.R. § 3.321(b)(2).

After careful consideration of the evidence, the Board finds 
that the veteran is not entitled to a permanent and total 
disability evaluation for pension purposes. 38 U.S.C.A. § 
1502(a)(1); 38 C.F.R. §§ 4.3, 4.16, 4.17.


ORDER

Entitlement to service connection for a chronic psychiatric 
disease is denied.

Entitlement to service connection for substance abuse is 
denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


